Title: To Thomas Jefferson from Pseudonym: "A Lover of His Country", 4 July 1808
From: Pseudonym: “A Lover of His Country”
To: Jefferson, Thomas


                  
                     Mr. President
                     
                     
                        4 July 1808
                     
                  
                  if you know what is good for your future we far you will take off the embargo that is now such a check upon the american Commerce and lay it upon something else or if you could lay it upon the hot Weather it would add more to your cread I say you are a friend to france but not to G Britain which I am sorry to inform you of I am in hopes you will pour our affairs in a good training I bid you a due for the presint and trust you will see matters terminated properly by doing which you will gain the applause of your country men Your friend as long as you act with propriety toward your Country but when you depart from that I am your enemy
                  
                     A lover of his Country
                     
                  
               